Order entered by the Court on November 18, 1974 [ante, p. 1015], staying judgment of the United States District Court for the District of Maryland is continued conditioned upon thé filing of a petition for writ of certiorari on or before December 24, 1974. Should such a peti*1030tion be so filed on or before December 24, 1974, this order is to continue pending this Court’s action on the petition. If the petition for writ of certiorari is denied, this order is to terminate automatically. In the event the petition for writ of certiorari is granted, this order is to remain in effect pending the sending down of the judgment of this Court.